Citation Nr: 1037953	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, for 
accrued benefits purposes. 

2.  Entitlement to service connection for Diabetes Mellitus Type 
II, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 
1973.  He died in February 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2007 rating decisions issued by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In April 2010, the appellant, accompanied by her authorized 
representative, appeared at a video hearing before the below-
signed Acting Veterans Law Judge sitting in Washington, DC.  A 
transcript of that hearing has been associated with the claims 
file.

The issue of entitlement to service connection for the cause of 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran died in February 2007.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability and he was not entitled to 
monetary benefits on the basis of any existing ratings or 
decisions, but there were pending claims for service connection 
for pancreatic cancer and diabetes mellitus (claimed as due to 
herbicide exposure).

3.  The Veteran served in Vietnam from July 1970 to June 1971.

4.  There is no evidence to show that the Veteran's pancreatic 
cancer had its onset during service or until many years after 
service, and there is no competent medical evidence to show that 
it is related to any in-service injury or disease, or exposure to 
Agent Orange.

5.  During his lifetime, the Veteran was diagnosed with Diabetes 
Mellitus, Type II; additional medical evidence indicating a 
diagnosis of Diabetes Mellitus, Type I, is predicated on an 
inaccurate factual premise and is of negligible probative weight.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatic cancer for 
accrued benefits purposes have not been met.  38 U.S.C.A. § 5121 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009).

2.  The criteria for service connection for Diabetes Mellitus, 
Type II, to include as due to herbicide exposure, for accrued 
benefits purposes, have been approximated.  38 U.S.C.A. § 5121 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  The 
Board notes that a regulatory amendment effective for claims 
pending as of, or filed after, May 30, 2008, removed the 
requirement that VA specifically request the claimant to provide 
any evidence in his or her possession that pertains to the claim.  
73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim, including notice to the claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the Board finds that a June 2007 letter 
satisfied VA's duty to notify under the VCAA.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter advised the appellant what 
information and evidence was needed to substantiate her accrued 
benefits claims.  This letter also informed the appellant about 
what information and evidence must be submitted by her, including 
enough information for the RO to request records from the sources 
identified by the appellant.  Although the letter did not advise 
the appellant, in compliance with Dingess/Hartman, 19 Vet. App. 
473, as to how VA establishes disability ratings and effective 
dates for any awards of benefits, no disability rating is being 
set and no effective date is being assigned so the appellant is 
not prejudiced by lack of notice as to these issues.

The relevant notice was mailed to the appellant prior to the 
September 2007 rating decision and, as such, was timely sent.  
Pelegrini, 18 Vet. App. at 120-121.  In regard to the matters 
decided herein, there is no indication of any further available 
evidence or information to be associated with the record in 
regard to the claims decided herein.  In a claim for accrued 
benefits, the Board is prohibited from considering medical 
evidence received after the date of the Veteran's death; there is 
an exception for outstanding service treatment records and VA 
records, as they are considered to be in the constructive 
possession of VA at the time of death.  See 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a),(d)(4); Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993).  As the record does not reflect the 
existence of any outstanding VA records, the record, as it 
stands, includes sufficient competent evidence to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, 
no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, the 
record has been fully developed, and it is difficult to discern 
what additional guidance VA could provide to the appellant 
regarding what further evidence she should submit to substantiate 
her claim.  See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  Accordingly, the Board will adjudicate the claims on the 
merits.

Accrued Benefits Claims

The appellant contends that she is entitled to accrued benefits 
based on the Veteran's claims for service connection for 
pancreatic cancer and diabetes mellitus denied by the RO in 
November 2006.  In January 2007, the Veteran filed a timely 
Notice of Disagreement (NOD) with the RO's denials of these 
claims.  As noted above, he died in February 2007.

Applications for accrued benefits must be filed within one year 
after the date of the Veteran's death.  38 U.S.C.A. § 5121(c) 
(West 2002).  VA has concluded in reading 38 U.S.C.A. § 5101 and 
5121 together that, in order for a surviving spouse to be 
entitled to accrued benefits, a veteran must have a claim pending 
at the time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Here, the Veteran 
died in February 2007 and the accrued benefits application was 
timely filed in April 2007.

Persons eligible for such payments of accrued benefits (which are 
paid to the first living person listed) include: the veteran's 
spouse; his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  In 
all other cases, only so much of the accrued benefit may be paid 
as may be necessary to reimburse the person who bore the expense 
of last sickness or burial of the veteran.  38 C.F.R. § 
3.1000(a)(1),(4) (2009).

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits Act 
of 2003 and the amended 38 U.S.C. § 5121, with respect to payment 
of certain accrued benefits upon the death of a beneficiary.  See 
71 Fed. Reg. 78,368- 78,369 (Dec. 29, 2006) (Adopts as final 
rule, without change, the proposed rule published in the Federal 
Register on June 29, 2006); and see 71 Fed. Reg. 37,027- 37,031 
(June 29, 2006) (Proposed Rules).  In this case, 38 C.F.R. § 
3.1000, as amended, is applicable to the appellant's claim.  As 
part of the amended 38 C.F.R. § 3.1000, a new 38 C.F.R. § 
3.1000(d)(5) has been added explaining that a claim for VA 
benefits pending on the date of death means a claim "filed" with 
VA that had not been finally adjudicated by VA on or before the 
date of death.  See e.g., Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) (38 U.S.C.A. § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in order 
for any type of benefit to accrue or be paid.).

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
Veteran's death.  However, there is an exception for outstanding 
service medical records and VA records, as they are considered to 
be in the constructive possession of VA at the time of death.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  With respect to the new 
version of 38 C.F.R. § 3.1000, those changes also included 
amending the definition of "[e]vidence in the file at date of 
death" in 38 C.F.R. § 3.1000(d)(4) to include "evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death, in support of a claim for 
VA benefits pending on the date of death." 

In all decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In general, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with a 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Pertinent VA law and regulations provide that a Veteran who 
served in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an herbicide 
agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

Those diseases that are listed at 38 C.F.R. § 3.309(e), including 
Diabetes Mellitus Type II, shall be presumptively service 
connected if there are circumstances establishing herbicide agent 
exposure during active military service, even though there is no 
record of such disease during service.  In regard to the claim of 
entitlement to service connection for pancreatic cancer (which is 
not listed at 38 C.F.R. § 3.309(e)), the Board notes that the 
provisions for presumptive service connection nonetheless do not 
preclude a claimant from establishing service connection with 
proof of actual direct causation, on the basis that exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994).

Pancreatic Cancer

As the Veteran served in Vietnam from July 1970 to June 1971, he 
is presumed to have been exposed to Agent Orange.  38 C.F.R. § 
3.307(a)(6)(iii).  However, as noted above, pancreatic cancer is 
not a condition for which presumptive service connection based on 
exposure to Agent Orange is applicable.  38 C.F.R. § 3.309(e).  
As such, in order to establish service connection for pancreatic 
cancer for accrued benefits purposes on the basis that exposure 
to Agent Orange caused or aggravated the Veteran's pancreatic 
cancer, the evidence must contain proof of actual causation by 
exposure to Agent Orange of the development of pancreatic cancer 
after service.  See, e.g, Combee, 34 F.3d at 1044.

The Veteran's service treatment records do not show any 
complaints of, or treatment for, pancreatic cancer.  

Post-service treatment records do not reveal any treatment for, 
or diagnosis of, pancreatic cancer until 2001, approximately 28 
years after service.  In January 2001, the Veteran sought private 
medical treatment for unintended weight loss, increased thirst, 
excessive urination, loose stools, and abdominal tenderness.  He 
was diagnosed with viral gastroenteritis and Diabetes Mellitus, 
Type II.

The Veteran underwent surgery (a Whipple procedure) in February 
2001 and was diagnosed with pancreatic cancer.  In March 2001, he 
received additional treatment for the pancreatic tumor.  A July 
2001 private treatment note lists the Veteran's medical 
conditions as Type II Diabetes Mellitus and pancreatic cancer, 
post resection.

Subsequent treatment notes reflect that the Veteran's diagnoses 
were changed to Type I diabetes and pancreatic cancer, post 
resection.  The Veteran received continued treatment for both 
conditions.  He died in February 2007.

There is no medical evidence of record at the time of the 
Veteran's death discussing a possible link between pancreatic 
cancer and the Veteran's presumed exposure to Agent Orange or 
discussing a possible etiologic relationship between diabetes and 
pancreatic cancer.  As noted above, in a claim for accrued 
benefits, the Board is prohibited from considering medical 
evidence received after the date of the Veteran's death (unless 
that evidence was in VA's constructive possession at time of 
death).  38 C.F.R. § 3.1000(a),(d)(4).

In the absence of any medical evidence that the Veteran's 
inservice exposure to Agent Orange or any other inservice disease 
or injury caused or was otherwise related to his development of 
pancreatic cancer, received by VA within the time period 
applicable to the accrued benefits claim, the claim must be 
denied.  Service connection generally requires medical evidence 
of a nexus between the claimed disability and service.  Pond, 12 
Vet. App. 341; Caluza, 7 Vet. App. 498.  In this case, a causal 
connection between in-service exposure to Agent Orange and the 
development of pancreatic cancer decades later is not a matter 
susceptible to lay observation; thus, a medical opinion linking 
the two would be required to substantiate the claim on this 
basis.  In the record as it existed at the time of the Veteran's 
death there is no evidence of pancreatic cancer until many years 
after service, and no competent medical nexus opinion of a link 
between active service and pancreatic cancer first diagnosed many 
years after service.  Consequently, the criteria for service 
connection for pancreatic cancer for accrued benefits purposes 
are not met.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is against 
the claim for service connection for pancreatic cancer for 
accrued benefits purposes, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.

Diabetes Mellitus

The Veteran is presumed to have been exposed to Agent Orange and, 
as noted, Diabetes Mellitus Type II is a condition for which 
presumptive service connection is applicable. 38 C.F.R. § 
3.307(a)(6)(iii); 38 C.F.R. § 3.309(e).  Although some evidence 
of record, at the time of the Veteran's death, reflects that he 
had Type I diabetes, the appellant has contended that the 
evidence demonstrates that the Veteran actually had Type II 
diabetes.   As such, the Board will address entitlement to 
service connection on a presumptive basis.

As noted above, service treatment records show no treatment or 
diagnosis of diabetes mellitus at time of enlistment or 
separation.  Post-service treatment records do not reveal any 
treatment for, or diagnosis of, diabetes until 2001, 
approximately 28 years after service.  In January 2001, the 
Veteran sought private medical treatment for unintended weight 
loss, increased thirst, and excessive urination.  He was 
diagnosed with Diabetes Mellitus, Type II.

In February 2001, the Veteran was diagnosed with pancreatic 
cancer by a series of diagnostic procedures and underwent a 
Whipple procedure; he subsequently received additional treatment 
for that condition.  

Private medical records dated through July 2001 continue to refer 
to his diabetes as Type II.  A November 2001 private treatment 
note lists the Veteran's diagnoses as pancreatic cancer status 
post surgery and diabetes mellitus secondary to surgery.  

A March 2006 private medical record states that the Veteran was 
diagnosed with insulin-dependent diabetes.

An undated note, received by VA in September 2006, written by the 
same private physician who authored the prior notes, states that 
the original diagnosis of Type II diabetes was changed to Type I 
diabetes following the February 2001 procedure that revealed 
pancreatic cancer (the Board observes that the note incorrectly 
stated that the procedure occurred in 2000, but the description 
thereof -Whipple procedure on February 28 - clearly reflects 
intended reference to the February 2001 procedure).

A September 2006 letter from the Veteran states that he was 
originally diagnosed with Type II diabetes, but the diagnosis was 
changed to Type I.

The Veteran was afforded a VA examination in November 2006.  The 
examination report reflects that the Veteran does not have any 
known family history of diabetes and that condition was diagnosed 
by his private physician.  The examiner diagnosed adult onset 
diabetes Type II and noted that the Veteran was on insulin 
therapy.

A subsequent November 2006 report of telephone contact reflects 
that a veteran's service representative contacted the VA health 
care provider who examined the Veteran in order to clarify the 
diabetes diagnosis.  The report states that the examiner 
clarified that the Veteran had Type I diabetes, since the 
pancreas had been removed.  

VA treatment records dated in November 2006 list the Veteran's 
medical conditions as including Diabetes Mellitus, Type I, with 
onset in December 2000.  Private medical records (dated after 
November 2001) refer to his diabetes as either insulin-dependent 
or Type I.  

The Veteran submitted a January 2007 notice of disagreement with 
the RO's denial of his claim, along with a statement to VA 
indicating that he had new evidence showing that his diabetes was 
correctly diagnosed as Type II, and that he would mail this 
evidence to VA as soon as possible.  No additional evidence was 
received prior to his death, but the Veteran continued to be 
treated for diabetes until the time of his death in February 
2007.  A January 2007 note from Dr. Castro, his endocrinologist, 
received subsequent to his death, may not be considered in 
adjudication of this accrued benefits claim, but is addressed in 
the remand section of this document, below.

The appellant contends that the Veteran had Type II diabetes and, 
regardless of the  evidence indicating a change in diagnosis to 
Type I, he was entitled to presumptive service connection under 
38 C.F.R. § 3.309(e).  

The claims file reflects that the Veteran initially was diagnosed 
with Type II diabetes by a private physician.  He then underwent 
a November 2006 VA examination and the VA examiner also diagnosed 
Type II diabetes.  

When making evidentiary determinations, it is the Board's 
responsibility to weigh the credibility and probative value of 
all of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993).  

The Board notes that although the November 2006 VA examiner was a 
physician's assistant, the report was reviewed and signed by a 
physician.  The VA Adjudication Procedure Manual M21-1 (M21-1) 
(now M21-1MR) states that examinations may be conducted by non-
physician practitioners, but a physician must review and sign the 
report.  M21-1MR III, iv, 3, D, 18, a.  In this report, a 
diagnosis of Diabetes Mellitus Type II was rendered.  The report 
is assigned significant probative weight as consistent with prior 
medical evidence of record.

Although the November 2006 VA examination report meets the 
guidelines specified by the M21-1MR, the Board observes that the 
subsequent informal VA medical opinion -stating that the Veteran 
did not have Type II diabetes, but was properly diagnosed with 
Type I diabetes-reported to have been provided by the physician's 
assistant over the phone in November 2006, does not meet the 
guidelines.  As such, and because the record of that opinion was 
recorded by administrative, rather than medical, staff, the Board 
assigns less probative value to that opinion.  Further, the value 
of the opinion is even more diminished, as it purportedly was 
made on the basis that the Veteran's pancreas was removed -it 
was a matter of public record at the time of the Veteran's death 
that the pancreas is not removed during a Whipple procedure, and 
that diabetes need not be a consequence of such a procedure.  See 
http://www.surgery.usc.edu/divisions/tumor/pancreasdiseases/web%2
0pages/pancreas%20resection/whipple%20operation.html (copyright 
2002); Dorland's Medical Dictionary 1508  (30th Ed. 2003).  
Consequently, it is no surprise that a February 2006 private CT 
scan report associated with the claims file at the time of the 
Veteran's death confirms that, as alleged by the appellant, the 
Veteran retained the body and tail of his pancreas subsequent to 
the Whipple procedure.  This is, by definition, the outcome of a 
Whipple procedure.  See Dorland's Medical Dictionary 1508  (30th 
Ed. 2003).  To the extent a reviewing or opining clinician 
demonstrated an inadequate understanding of these facts, and 
premised his opinion on his inadequate understanding, the Board 
assigns only negligible probative weight to such a clinician's 
opinion as to whether the Veteran was properly diagnosed as 
having experienced Type I or Type II diabetes mellitus after the 
Whipple procedure. 

The diagnosis of Type II diabetes preceded the diagnosis of 
pancreatic cancer by approximately two (2) months.  Although, as 
a result of the subsequent pancreatic cancer diagnosis and 
treatment, the private physician who initially diagnosed Type II 
diabetes re-diagnosed the Veteran as having Type I diabetes, 
private medical records continued to state the diagnosis of Type 
II diabetes until November 2001.  
Private records beginning in November 2001 state that the Veteran 
had Type I diabetes secondary/subsequent to pancreas surgery.  As 
no physician has stated that the Veteran was initially mis-
diagnosed -rather than stating that the diagnosis was later 
changed solely as a result of the pancreas surgery-at face value 
the competent medical evidence reflects that he was (prior to 
pancreas surgery) properly diagnosed with Type II diabetes.   

Although the medical issue is complex, as should be evident from 
the above, the Board finds that the evidence as it existed in the 
claims file at the time of the Veteran's death is at least in 
equipoise, and that there is indeed a reasonable doubt, as to 
whether the Veteran had Type II diabetes entitling him to 
presumptive service connection based on his exposure to Agent 
Orange in Vietnam during active service.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102.  This 
very accurately describes the state of the record at the time of 
the Veteran's death, and no further medical opinion development 
is permitted.  Accordingly, entitlement service connection for 
Diabetes Mellitus, Type II, on a presumptive basis as due to in-
service exposure to Agent Orange, for accrued benefits purposes, 
is warranted.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

Service connection for pancreatic cancer, for accrued benefits 
purposes, is denied. 

Service connection for Diabetes Mellitus, Type II, for accrued 
benefits purposes, is granted.


REMAND

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) based on service connection for the cause of 
the Veteran's death, which is listed on the certificate of death 
as cancer of the pancreas, adenocarcinoma, existing six (6) years 
prior to death.  

The Board finds that further development is necessary before the 
Board can conduct appellate review of the claim on appeal.  See 
38 C.F.R. § 3.159(c)(1)-(4) (2009).

Service connection may be granted for the cause of a Veteran's 
death by showing that the Veteran's death was caused by a 
disability for which service connection had been established at 
the time of death or for which service connection should have 
been established.  Service connection means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in the 
active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 
C.F.R. § 3.303(a) (2009).  

As noted in the preceding sections, there was insufficient 
evidence in the claims file at the time of the Veteran's death to 
establish service connection for pancreatic cancer at time of 
death.  However, a review of the claims file reflects that the 
Veteran reported in January 2007 that evidence not yet obtained 
from his endocrinologist, Dr. Castro, would show that he had Type 
II, rather than Type I, diabetes.  Although not submitted to VA 
prior to the Veteran's death (and thus unable to be considered in 
the accrued benefits claims above), a January 31, 2007 statement 
from Dr. Castro (submitted to VA in May 2010) reflects a 
diagnosis of Type II diabetes.  However, the record does not 
contain any records of treatment from Dr. Castro.  VA has a duty 
to assist a claimant in gathering all pertinent and identified 
private records.  While this case is in remand status, the RO/AMC 
must provide the appellant with an authorization for the release 
of these private treatment records, and any other relevant 
records of treatment, not currently on file.

As the January 31, 2007, statement from Dr. Castro indicates that 
the Veteran had Type II, rather than Type I diabetes, and the 
file contains Internet research suggesting a link between 
diabetes and pancreatic cancer, the Board finds that a medical 
opinion is necessary.  See 38 C.F.R. § 3.159(c)(4) (2009); 
Charles v. Principi, 16 Vet. App. 370 (2002) (observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination or obtain a medical opinion as "necessary to make a 
decision on a claim").

VA's duty to assist claimants also includes obtaining Social 
Security Administration (SSA) records when they may be relevant.  
Voerth v. West, 13 Vet. App. 117, 121 (1999).  An October 2006 VA 
treatment note reflects that the Veteran informed his health care 
provider that he was due to begin receiving SSA disability 
benefits in March 2007.  However, no SSA records have been 
associated with the claims file.  Accordingly, the RO should 
contact the SSA to obtain copies of the relevant records, 
including the complete medical records upon which any decision 
was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(2) (2009).  Although not dispositive as to an issue that 
must be resolved by VA, any relevant findings made by the SSA are 
evidence which must be considered.  See White v. Principi, 243 F. 
3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).

The Board observes that the record indicates that the appellant 
has remarried since the time of the Veteran's death.  In order to 
qualify as a surviving spouse, for the purpose of DIC benefits, 
an appellant must not have remarried, or lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. §§ 
101(3), 101(31); 38 C.F.R. §§ 3.1(j), 3.50.  As such, if the 
claim of entitlement to service connection for cause of death is 
granted, the RO/AMC is instructed to determine the date that the 
appellant remarried for purposes of calculating the period for 
which she is eligible for DIC benefits.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain from the 
appellant whether there exist any relevant 
medical treatment records, pertinent to 
the matter on appeal, that are not 
currently associated with the claims file.  

The appellant must be provided with the 
necessary authorizations for the release 
of any private treatment records not 
currently on file - to specifically 
include, but not limited to, the Veteran's 
treatment records from the Veteran's 
endocrinologist, Dr. Castro.  The RO/AMC 
must then obtain these records and 
associate them with the claims folder.  

2.  The RO/AMC must obtain from the SSA a 
copy of the evidence pertaining to its 
decisions regarding any claims for 
disability benefits filed by the Veteran.  
This evidence should specifically include, 
but is not limited to, any adjudicative 
actions relating to disability and the 
medical records upon which any such actions 
were based.  A negative response must be 
requested if any evidence is unavailable.  
These records must be associated with the 
claims folder. 

3.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  

4.  After the above has been completed, the 
RO/AMC must then provide the Veteran's 
claims file to a medical reviewer - 
specifically, a physician of suitable 
background and experience to determine 
whether the Veteran's presumptively service-
connected diabetes or exposure to Agent 
Orange caused or contributed materially to 
the Veteran's death from pancreatic cancer.  
The following considerations will govern the 
review:
		
a.  The claims folder and a copy of 
this remand will be made available to 
the reviewer, and the reviewer must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.  

b.  The reviewer must address whether 
the Veteran experienced pancreatic 
cancer as the direct result of service 
or due to his service-connected Type 
II diabetes.  The reviewer must 
discuss the diagnoses of diabetes 
(Types I or Type II, as applicable) 
and pancreatic cancer.   

The reviewer must discuss any 
pertinent evidence of record bearing 
on the cause of the Veteran's death, 
including, but not limited to, 
Internet documentation provided by the 
appellant in April 2009, from the AGA 
Institute, pancreaticcancer.org, and 
the National Institutes of Health, 
discussing research regarding 
associations between diabetes mellitus 
and cancer of the pancreas.

c.  More generally, the reviewer 
must provide a medical opinion as 
to whether the Veteran's now-
service-connected diabetes 
mellitus, or any other incident of 
service, including exposure to 
Agent Orange, caused, or 
contributed substantially or 
materially to the cause of, the 
Veteran's death.

d. In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record and citation to 
any medical treatises or other 
evidence relied upon.  A rationale 
must be provided for any findings 
rendered.  If the reviewer is unable 
to render an opinion without resort to 
speculation, he or she must so state; 
however, any such finding must be 
supported by a complete rationale.

5.  After the medical opinion is obtained, 
the claims file must again be reviewed to 
determine whether the opinion includes 
adequate responses to the specific requests 
above; if not, it must be returned to the 
providing physician for corrective action.  
If any development is incomplete, 
appropriate corrective action must be 
implemented.  

6.  Thereafter, the RO must consider all 
of the evidence of record and readjudicate 
the appellant's claim.  If the claim is 
granted, the RO must note the date of the 
appellant's remarriage for purposes of 
calculating the period for which she is 
eligible for DIC benefits as a surviving 
spouse under 38 C.F.R. §§ 3.1(j), 3.50.  
The appellant and her representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as 
well as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


